J-S18011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    EDGAR EUGENE STATLER                       :
                                               :
                       Appellant               :   No. 52 MDA 2022

       Appeal from the Judgment of Sentence Entered December 15, 2021
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0002361-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                            FILED: JULY 26, 2022

        Appellant, Edgar Eugene Statler, appeals from the judgment of sentence

of 11½-23 months’ incarceration, imposed after he was convicted of

manufacturing marijuana.1 A jury convicted Appellant of this offense at his

second trial, after his first trial resulted in a hung jury.      Herein, Appellant

challenges the trial court’s denying his motion to bar reprosecution on double

jeopardy grounds. After careful review, we affirm.

        A full recitation of the facts adduced at Appellant’s trials is not necessary

to the resolution of his claim in this appeal.         Briefly, as summarized by

Appellant, his

        home was searched by the Franklin County Sheriff’s Department
        on February 21, 2018[,] while the Sheriff’s Department was
        looking to serve outstanding warrants on Lenne Larue. Appellant
        permitted his residence to be searched by [d]eputies from the
____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S18011-22


      Sheriff’s Department. During th[e] search[], an alleged marijuana
      grow operation was discovered in the basement. Lenne Larue was
      not found.

Appellant’s Brief at 9 (citations omitted).

      As a result of this discovery, the Commonwealth ultimately charged

Appellant with one count of manufacturing marijuana.       However, “[i]n the

intervening period, Appellant met with Detective [John] Brady [of the Franklin

County Drug Task Force] to discuss his cooperation with the Task Force.

Detective Brady took notes during these meetings, which included an alleged

confession by Appellant.” Id. at 9-10 (citation omitted). At trial, Assistant

District Attorney (ADA) Steven

      Sess informed defense counsel and the [trial c]ourt that he was
      made aware of the interview and existence of the notes on the
      day of trial. ADA Sess indicated that he did not intend on using
      this information at trial and, thus, ADA Sess did not provide them
      to [Assistant Public Defender (APD) Christopher] Mosebrook on
      the day of trial. ADA Sess indicated to the [c]ourt that he
      ultimately decided to attempt to present this information “after
      [Appellant] opened the door by [APD Mosebrook’s] asking multiple
      questions about [Appellant]’s participation with the Franklin
      County Drug Task Force and claiming his … ultimate non-
      participation with the Task Force indicated [that] he had no useful
      information.”

      Ultimately, a mistrial was declared after the [j]ury was unable to
      reach a unanimous verdict. Following this, the Commonwealth
      indicated [its intent] to re-try [Appellant] and [retrial was]
      scheduled for … October 16, 2020.          On October 8, 2020,
      [Appellant] filed [a] Motion to Bar Reprosecution. On October 12,
      2020, the Commonwealth filed an [an answer, and o]n January 8,
      2021, a hearing on [Appellant]’s [m]otion was held.

Trial Court Opinion (TCO), 1/22/21, at 2.




                                      -2-
J-S18011-22



      By order and opinion dated January 22, 2021, the trial court denied

Appellant’s motion to bar his second trial.    The second trial was held on

November 1, 2021, after which the jury found Appellant guilty of

manufacturing marijuana.     On December 15, 2021, the court sentenced

Appellant to 11½-23 months’ incarceration.

      Appellant filed a timely notice of appeal. He then filed a timely, court-

ordered Pa.R.A.P. 1925(b) statement on January 14, 2022. The trial court

issued its Rule 1925(a) opinion on January 27, 2022, which fully incorporated

its January 22, 2021 opinion. Appellant now presents one issue for our review,

which is whether the trial court erred in denying his motion to bar retrial on

double jeopardy grounds due to prosecutorial misconduct during his first trial.

Appellant’s Brief at 8.

      “An appeal grounded in double jeopardy raises a question of

constitutional law. This court’s scope of review in making a determination on

a question of law is, as always, plenary.” Commonwealth v. Culver, 51

A.3d 866, 882 (Pa. Super. 2012). We begin with a discussion of the evolving

standards in Pennsylvania governing double jeopardy claims premised upon

prosecutorial misconduct.

      “Before September 1992, Pennsylvania’s double jeopardy protections

had been viewed as coextensive with those of the Fifth Amendment….”

Commonwealth v. Johnson, 231 A.3d 807, 819 (Pa. 2020). “Insofar as

individual rights are concerned,” the Double Jeopardy Clause of the Fifth




                                     -3-
J-S18011-22



Amendment2 “protects a defendant’s interest in having his fate decided by his

first jury.” Id. However, the Double Jeopardy Clause does not preclude retrial

just because prosecutorial misconduct occurred; rather, the general rule is

that “retrial is … allowed where the first proceeding ends in a mistrial….” Id.

       An exception to the general rule permitting retrial was recognized for

prosecutorial overreach.       The Double Jeopardy Clause barred retrial where

there was prosecutorial “misconduct intended to provoke a defense motion for

a mistrial or actions otherwise taken in bad faith to harass or unfairly prejudice

the defendant.” Id. at 820 (citing Lee v. United States, 432 U.S. 23, 34

(1977)). This standard was subsequently constricted in Oregon v. Kennedy,

456 U.S. 667 (1982).          The Kennedy Court limited the Double Jeopardy

Clause’s bar of retrial due to prosecutorial misconduct to instances “where the

governmental conduct in question is intended to ‘goad’ the defendant into

moving for a mistrial….” Kennedy, 456 U.S. at 676. The Kennedy standard

continues to govern claims in federal courts.

       In Pennsylvania, Kennedy only provides the floor of double jeopardy

protections premised on prosecutorial misconduct.        In Commonwealth v.

Smith, 615 A.2d 321 (1992), the Pennsylvania Supreme Court “construed

Pennsylvania’s double[ ]jeopardy provision as supplying broader protections




____________________________________________


2 The Fifth Amendment to the federal constitution provides, in pertinent part,
that “No person shall … be subject for the same offence to be twice put in
jeopardy of life or limb[.]” U.S. Const. amend. V.

                                           -4-
J-S18011-22



than its federal counterpart as construed in Kennedy.” Johnson, 231 A.3d

at 821. Specifically, in Smith, our Supreme Court held that

         the double jeopardy clause of the Pennsylvania Constitution
         prohibits retrial of a defendant not only when prosecutorial
         misconduct is intended to provoke the defendant into moving for
         a mistrial, but also when the conduct of the prosecutor is
         intentionally undertaken to prejudice the defendant to the point
         of the denial of a fair trial.

Smith, 615 A.2d at 325.

         Later, in Johnson, the Pennsylvania Supreme Court further expanded

these protections in Pennsylvania, ruling that,

         [u]nder Article I, Section 10 of the Pennsylvania Constitution,
         prosecutorial overreaching sufficient to invoke double jeopardy
         protections includes misconduct which not only deprives the
         defendant of his right to a fair trial, but is undertaken recklessly,
         that is, with a conscious disregard for a substantial risk that such
         will be the result. This, of course, is in addition to the behavior
         described in Smith, relating to tactics specifically designed to
         provoke a mistrial or deny the defendant a fair trial.

Johnson, 231 A.3d at 826.

         Synthesizing these authorities, the double jeopardy protections of the

Pennsylvania Constitution prohibit retrial of a defendant where a prosecutor’s

misconduct 1) was intended to goad the defendant into requesting a mistrial,

2) was intended to deny the defendant of his right to a fair trial, and/or 3)

consciously disregarded a substantial risk to the defendant’s right to a fair

trial.

         Here, Appellant argues that ADA Sess’ withholding of evidence of

Appellant’s inculpatory statements to Detective Brady was a violation of the



                                         -5-
J-S18011-22



discovery rules,3 and that it constituted intentional misconduct that deprived

Appellant of his right to a fair trial. He contends that the prosecutor effectively

admitted that the misconduct was intentional, as the prosecutor specifically

averred that he had withheld the evidence because he did not intend to

introduce it at trial. Appellant’s Brief at 17-18 (citing Commonwealth’s Answer

to Appellant’s Motion to Bar Retrial, 10/12/20, at 3). He further argues that

barring retrial was warranted under the circumstances of this case because:

       The intentional withholding of a confession denies a defendant the
       right to a fair trial because it denies them the right to decide
       whether they want to go to trial at all. To have a confession
       sprung upon a defendant in the midst of a trial is unduly prejudicial
       to any defense presented thus far without the ability to prepare.

Id. at 18. Furthermore, Appellant attempts to distinguish the facts of this

case from those involved in Burke, arguing that “Burke’s holding was

predicated on the fact there was no bad faith overreaching seeking to deprive

the defendant of a fair trial, whereas this case involved admittedly

intentional[] actions which could only be designed to deprive Appellant of a

fair trial.” Id.

       The trial court concluded that Appellant “failed to show that [the

prosecutor] engaged in conduct intentionally undertaken to prejudice

[Appellant] to the point of the denial of a fair trial.” TCO at 8. The court

____________________________________________


3 Pa.R.Crim.P. 573(B)(1)(b) requires mandatory disclosure, “on request by
the defendant,” of “any written confession or inculpatory statement, or the
substance of any oral confession or inculpatory statement, and the identity of
the person to whom the confession or inculpatory statement was made that
is in the possession or control of the attorney for the Commonwealth[.]”

                                           -6-
J-S18011-22



began its analysis by recognizing that it was “undisputed that the

Commonwealth suppressed” the notes from Detective Brady that included

Appellant’s inculpatory statements. Id. at 6. Nevertheless, the court then

determined that the prosecutor’s misconduct had not violated the rule

established in Brady v. Maryland, 373 U.S. 83 (1963).

      In Brady, the U.S. Supreme Court held that “the suppression by
      the prosecution of evidence favorable to an accused upon request
      violates due process where the evidence is material either to guilt
      or to punishment, irrespective of the good faith or bad faith of the
      prosecution.” Brady, 373 U.S. at 87[.] The Supreme Court
      subsequently held that the duty to disclose such evidence is
      applicable even if there has been no request by the accused,
      United States v. Agurs, 427 U.S. 97, 107 [(1976),] and the
      obligation extends to exculpatory evidence in the files of police
      agencies of the same government bringing the prosecution, Kyles
      v. Whitley, 514 U.S. 419 … (1995). Furthermore, under Brady,
      the evidence is material if there is a “reasonable probability that,
      had the evidence been disclosed to the defense, the result of the
      proceeding would have been different.” Commonwealth v. …
      Lambert, … 884 A.2d 848, 854 ([Pa.] 2005) (quoting Strickler
      v. Greene, 527 U.S. 263, 280 … (1999)).

Commonwealth v. Puksar, 951 A.2d 267, 281 (Pa. 2008).

      In   his   Motion   to   Bar   Reprosecution,   Appellant’s   allegation   of

prosecutorial misconduct underlying his double jeopardy claim was exclusively

raised in terms of a Brady violation. Appellant’s Motion to Bar Reprosecution,

10/8/20, at 2-3. The trial court determined that the prosecutor’s failure to

disclose Detective Brady’s notes did not violate Brady because the notes were

inculpatory, not exculpatory, and therefore not favorable to Appellant. TCO

at 6; see also Commonwealth v. Paddy, 15 A.3d 431, 450 (Pa. 2011)

(“Brady does not require the disclosure of information ‘that is not exculpatory


                                       -7-
J-S18011-22



but might merely form the groundwork for possible arguments or defenses.’”)

(citation omitted).     We agree with the trial court that ADA Sess’ failure to

disclose Appellant’s inculpatory statements to Detective Brady did not violate

Brady.4

       The trial court then turned to Appellant’s argument that ADA Sess

engaged in misconduct by violating the discovery rules, which was not

explicitly raised in Appellant’s Motion to Bar Reprosecution. At the hearing on

Appellant’s motion, Appellant “made reference to Pa.R.Crim.P. 573(B)(1)[]….”

TCO at 7. Relying on Commonwealth v. Collins, 957 A.2d 237 (Pa. 2008),

the trial court determined that ADA Sess’ withholding of Detective Brady’s


____________________________________________


4 The court alternatively determined that ADA Sess did not violate Brady
because “the content of the interview notes could have been readily obtained
by [Appellant] because [Appellant] was the subject of the interview and,
therefore, he knew about the information.” TCO at 6 (citing Commonwealth
v. Pursell, 724 A.2d 293, 305 (Pa. 1999) (“The Commonwealth does not
violate the Brady rule when it fails to turn over evidence readily obtainable
by, and known to, the defendant.”) (emphasis added)).

We disagree with the court’s alternative analysis. The notes were not ‘readily
obtainable’ by Appellant when they were held in the exclusive possession of
the Commonwealth until their untimely disclosure to the defense. The trial
court’s conclusion that Appellant had “equal access” to Detective Brady’s
notes, TCO at 7, is simply belied by the face of the record. This limited
exception to the Brady rule did not apply, regardless of whether Appellant
was aware of his participation in the interview, and regardless of whether he
told his attorney about the interview, particularly since Appellant disputes the
factual premise that he had confessed to Detective Brady.

Nevertheless, Brady does not apply to inculpatory statements, see Paddy,
supra, and Appellant no longer maintains that ADA Sess’ misconduct violated
Brady on appeal. Thus, the trial court’s misapplication of the Brady exception
does not affect our decision today.

                                           -8-
J-S18011-22



notes did not violate Rule 573. In Collins, our Supreme Court noted that,

when the withheld evidence “is exclusively in the custody of police, possession

is not attributed to the Commonwealth for purposes of Rule 573.” Collins,

957 A.2d at 253 (distinguishing violations of Brady, for which there is no

distinction made between the prosecutor and the police with regard to

evidence held by the government). The trial court reasoned that, here, ADA

Sess “was not aware of the existence of the interview notes until the morning

of trial [and], therefore, [he] did not possess it” for purposes of Rule

573(B)(1). TCO at 7-8.

      We disagree with the trial court’s analysis under Rule 573. While it is

true that the prosecutor was not in possession of Detective Brady’s notes until

the first day of trial, ADA Sess admitted that he did not immediately disclose

that evidence once he became aware of it, and the obligation to disclose

evidence covered by Rule 573(B)(1)(b) does not cease on the day of trial.

Rule 573(D) provides for a continuing duty to disclose, stating that:

      If, prior to or during trial, either party discovers additional
      evidence or material previously requested or ordered to be
      disclosed by it, which is subject to discovery or inspection under
      this rule, or the identity of an additional witness or witnesses,
      such party shall promptly notify the opposing party or the
      court of the additional evidence, material, or witness.

Pa.R.Crim.P. 573(D) (emphasis added).

      Here, ADA Sess did not “promptly notify” Appellant or the trial court

when he first learned of the inculpatory statements referenced in Detective

Brady’s notes, as required by Rule 573(D). Instead, ADA Sess intentionally


                                     -9-
J-S18011-22



withheld that evidence, despite the fact that it was subject to mandatory

discovery pursuant to Rule 573(B)(1)(b), under the false belief that disclosure

was not required if he did not intend to use that evidence in the

Commonwealth’s case-in-chief.      Thus, the trial court’s conclusion that the

Commonwealth did not violate Rule 573 runs afoul of the text of the rule and

is belied by the record. To the contrary, ADA Sess engaged in prosecutorial

misconduct by failing to disclose evidence of inculpatory statements made by

Appellant, in violation of Rule 573(B)(1)(b) and (D).

      Although we disagree with the trial court’s analysis as to whether

prosecutorial misconduct occurred, that does not end our inquiry.              As

recognized in Burke, “a mere finding of willful prosecutorial misconduct will

not necessarily warrant dismissal of charges” in all cases, and “where there is

no evidence of deliberate, bad faith overreaching by the prosecutor intended

to provoke the defendant into seeking a mistrial or to deprive the defendant

of a fair trial, the proper remedy for the Commonwealth’s failure to disclose

exculpatory materials should be less severe than dismissal.” Burke, 781 A.2d

1136, 1145-46. Here, relying on Burke, the trial court determined there was

“absolutely no evidence of record to support a finding that ADA Sess acted in

bad faith or with the specific intent to deny [Appellant] of a fair trial.” TCO at

5. We agree. Although we conclude that ADA Sess engaged in prosecutorial

misconduct by intentionally violating his obligation under Rule 573, we

ascertain no error on the part of the trial court in its ultimate conclusion that

Appellant failed to meet his burden of proving that ADA Sess intended to

                                     - 10 -
J-S18011-22



deprive Appellant of a fair trial by engaging in that misconduct. Further, we

ascertain insufficient evidence of record suggesting that the prosecutor’s

conduct was so reckless that it warranted the most extreme remedy of barring

retrial. See Johnson, supra.

      As to the intentionality of the prosecutor’s conduct, by his own

admission, ADA Sess received Detective Brady’s notes on the day of trial,

specifically deliberated on whether to disclose them to the defense with other

members of his office, and then ultimately chose not to disclose them based

on the mistaken legal judgment that nondisclosure was justified if he did not

intend to use that evidence in his case-in-chief. See N.T. Motion Hearing at

14.   Although the prosecutor’s admission clearly demonstrates intentional

misconduct, it does not implicitly suggest conduct intended to deprive

Appellant of a fair trial. It is only clear evidence of misconduct that was driven

by a mistaken belief as to a legal duty to disclose. A showing of bad faith

requires something more than a mistaken belief as to the law. Here, we agree

with the trial court that there was no evidence of bad faith beyond mere

conjecture.

      To the contrary, the record tends to discount a bad faith motive for the

misconduct.     ADA Sess withheld inculpatory evidence, not exculpatory

evidence. It is hard to fathom why a prosecutor, acting in bad faith, would

choose to withhold inculpatory evidence such as a confession, rather than seek

lawful admission of that evidence in the Commonwealth’s case-in-chief,

merely for the uncertain possibility of using that evidence for surprise value

                                     - 11 -
J-S18011-22



in the off chance that defense counsel’s cross-examination will open the door

to its introduction. Indeed, ADA Sess’ strategy at the second trial included

presentation of Appellant’s inculpatory statements in the Commonwealth’s

case-in-chief.   See N.T. Second Trial, 11/1/21, at 13 (stating, during the

Commonwealth’s opening argument, that the jury could find Appellant guilty

of manufacturing marijuana based solely on his inculpatory statements to

Detective Brady). While it is implausible that the prosecutor acted in bad faith

in these circumstances, it is not impossible. Nevertheless, here, Appellant

points to no evidence beyond ADA Sess’ admissions to suggest bad faith of

that sort, and we ascertain no error in the trial court’s concluding that ADA

Sess’ admission did not suggest such a motive by itself. Consequently, we

ascertain no abuse of discretion in the trial court’s holding that Appellant failed

to meet his burden to demonstrate that ADA Sess possessed a bad faith

motive to deprive Appellant of a fair trial when he intentionally withheld

evidence of Appellant’s alleged confession to Detective Brady.

      We also find Appellant’s attempt to distinguish Burke unconvincing. In

that case, Burke was accused of participating in a fake robbery scheme with

a coworker, Graham. Burke, 781 A.2d at 1137. Prior to trial, the prosecutor

failed to provide a statement made to police by Graham, which the trial court

had construed as exculpatory with respect to Burke. Id. at 1138-40. Indeed,

the Burke Court ultimately presumed that the withheld statement was

material under Brady. Id. at 1143. The trial court in Burke granted a motion

to dismiss the prosecution based on prosecutorial misconduct, reasoning that

                                      - 12 -
J-S18011-22



it was the only appropriate remedy given the prosecutor’s gross negligence in

failing to uphold her duty to disclose under both Brady and the discovery

rules. Id. at 1139-40. On appeal, this Court found that the remedy was too

drastic, and that the prosecutor’s failure to disclose warranted no more than

a continuance as a remedy. Id. at 1140.

       Our Supreme Court rejected the approach of the trial court, finding the

trial judge had erroneously “approached the question generically, viewing the

non-disclosure as of a type that was necessarily prejudicial, without evaluating

the actual evidence and assessing what effect it may have had on the outcome

of the trial.”       Id. at 1143.   The Court found that the negligence of the

prosecutor fell far short of the “deliberate, bad faith prosecutorial misconduct

which warranted dismissal” in other cases. Id. at 1145 (emphasis added).

Furthermore, the Burke Court also found that the prosecutor’s “explainable

misunderstanding of her Brady obligation militate[d] against the view that

she deliberately failed to pursue and locate evidence known only to the police

in an effort to provoke [Burke] into seeking a mistrial or to deprive [him] of a

fair trial.”   Id.     Thus, the Burke Court agreed with the Superior Court’s

reversing the trial court’s order and remanded for a new trial. Id. at 1146.

       Appellant contends that Burke is distinguishable because there was

intentional misconduct in that case. See Appellant’s Brief at 18. However,

he omits the Burke Court’s further qualifier that there was no “deliberate,

bad faith” misconduct conduct in that case.          Burke, 781 A.2d at 1145

(emphasis added). Moreover, as here, the Burke Court indicated that the

                                        - 13 -
J-S18011-22



prosecutor’s mistake of law regarding Brady obligations militated against a

finding of bad faith. Id. As there is no evidence of bad faith on the part of

the prosecutor, we disagree with Appellant that Burke is distinguishable to

the extent that it suggests barring retrial is warranted in the circumstances of

this case.

       Finally, we consider our Supreme Court’s ruling in Johnson, as that

case dictates that prosecutorial misconduct, although not intentional, may

also warrant barring retrial when the misconduct is so reckless that there is a

substantial risk that a defendant will be deprived of a fair trial. Here, defense

counsel was unlikely to have pursued the specific line of questioning of

Detective Brady had he known that Appellant had made inculpatory

statements to Detective Brady during those discussions.          However, that

appears to be the extent of the actual prejudice suffered by Appellant due to

ADA Sess’ misconduct. We do recognize that, generally speaking, knowledge

of such inculpatory statements might conceivably affect pretrial deliberations

regarding whether to go to trial or to pursue a plea agreement with the

Commonwealth.5         Nevertheless, the prejudice of these consequences was
____________________________________________


5 Appellant argues that he was denied the right to decide whether he wanted
to go to trial at all, implying that he may have sought to plead guilty, or
negotiate such a plea, had he known about the inculpatory evidence.
However, Appellant’s first trial ended in a mistrial due to a hung jury. Thus,
Appellant had the opportunity to attempt to negotiate a plea to avoid his
second trial, or to plead guilty without a plea agreement, yet he provides no
argument or discussion as to why he did not seek a plea at that time, nor any
discussion regarding whether the Commonwealth had ever offered a plea
(Footnote Continued Next Page)


                                          - 14 -
J-S18011-22



largely theoretical and/or cured by a second trial, where Appellant’s

inculpatory statements to Detective Brady were no longer unanticipated, and

where Appellant again had the opportunity to explore the possibility of

obtaining a favorable plea agreement. Appellant pursued essentially the same

general legal strategy at his second trial, again attempting to construe himself

as an “innocent bystander” to Lenne LaRue’s marijuana operation.             N.T.

Second Trial, 11/1/21, at 16. Thus, it does not appear that the risk of denying

Appellant a fair trial was significant in terms of its effect on Appellant’s trial

strategy, and Appellant’s suggestion that his decision on whether to go to trial

was affected is purely theoretical in the circumstances of this case.

       In Johnson, by contrast, “the common pleas court saliently found that

the experienced prosecuting attorney made ‘almost unimaginable’ mistakes,

which ‘dovetailed’ with other serious errors by law-enforcement officers and

other police personnel such as the DNA lab technician.” Johnson, 231 A.3d

at 826 (citations omitted). In that case, the victim was killed in a shooting in

2002, and the case remained unsolved for several years. Id. 810-11. A key

piece of evidence that eventually tied Johnson to the crime was a red cap

found near the crime scene with Johnson’s DNA on it. Id. at 811-12. A black

cap with a bullet hole in it, which contained the victim’s DNA, was also


____________________________________________


agreement. It seems unlikely, then, that prompt disclosure at the outset of
Appellant’s first trial would have affected Appellant’s decision to maintain his
innocence and fight the charges at trial. As was the case in Burke, the
prejudice suffered by Appellant in this regard was purely theoretical.

                                          - 15 -
J-S18011-22



recovered at the scene. However, the prosecutor in Johnson had overlooked

obvious discrepancies in the collection of these pieces of evidence:

      Of particular note, the Commonwealth misunderstood its own
      evidence and conflated the findings relating to the red and black
      caps. Although separate property receipt numbers had been
      assigned to the two hats, this did not prompt the Commonwealth
      to investigate whether its trial witnesses were discussing two
      distinct caps – or, alternatively, why a single red cap was
      associated with multiple property receipts.            Even the
      Commonwealth’s forensic scientists who authored, or supervised
      generation of, the scientific reports did not realize at trial that
      there were two caps involved.

Id. at 813–14.

      Due to the conflation of the red and black cap evidence, “the prosecuting

attorney repeatedly indicated in his opening statement that” Johnson had shot

the victim “essentially at point blank range[,] … thus accounting for [the

victim’s] blood supposedly being on the underside of the red cap’s brim.”     Id.

at 812.    That evidence was critical at trial, undermining the defense’s

argument that nobody had identified Johnson as the shooter; the prosecutor

specifically argued to the jury that the presence of both Johnson’s and the

victim’s DNA on the same hat indicated that they were right next to each other

when the victim was shot.      Id.   The jury was convinced.      Johnson was

convicted of first-degree murder and sentenced to death. Id. at 813. The

Commonwealth’s errors were not discovered until years later, during the

litigation of Johnsons’ Post Conviction Relief Act petition. Id. at 813-14.

      In ruling that the Commonwealth was barred from retrying Johnson, our

Supreme Court emphasized that


                                     - 16 -
J-S18011-22


      [a]lthough the record … supports the common pleas court’s
      ultimate finding that these acts and omissions were not made
      intentionally or with a specific purpose to deprive [Johnson] of his
      rights, the record is likewise consistent with that tribunal’s
      characterization that such mistakes were “unimaginable.”
      Although “unimaginable” is not a traditional mens rea descriptor,
      it is, together with all of the circumstances on which it was based,
      strongly suggestive of a reckless disregard for consequences and
      for the very real possibility of harm stemming from the lack of
      thoroughness in preparing for a first-degree murder trial. There
      is little dispute that those consequences include ‘prejudice [to] the
      defendant to the point of the denial of a fair trial.’

Id. at 827–28 (citation and footnote omitted).

      We are simply unconvinced that the prosecutor’s misconduct here

carried the same potential risk of denying Appellant a fair trial that was at

issue in Johnson. The prosecutor’s errors in Johnson resulted in the jury’s

being presented with compelling-yet-false scientific evidence of Johnson’s

guilt in a capital case. Here, the prosecutor withheld inculpatory evidence

based upon a mistake of law in a simple case involving a small-scale marijuana

operation, where the value of the at-issue evidence would ultimately turn on

the credibility of Detective Brady and Appellant. Even if ADA Sess’ mistake

warranted a new trial for Appellant (a question we need not answer as

Appellant ultimately received, albeit for other reasons, a new trial), we do not

view ADA Sess’ misconduct to be of the same gravity as the consequences of

the prosecutor’s errors in Johnson.

      In conclusion, we ascertain no error in the trial court’s concluding that

Appellant’s second trial should not be barred on double jeopardy grounds.

      Judgment of sentence affirmed.



                                     - 17 -
J-S18011-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/26/2022




                          - 18 -